PRATT, J.,
(concurring.) The charge of the court was as favorable to defendants as the law warranted, and we do not find any errors in the admission of evidence. The verdict of the jury is sustained by the evidence, and there is no ground on which the court should interfere.
The appellants object that the judgment records introduced, not being against these defendants, were improperly admitted. The circuit judge pointed out the grounds on which they were admissible, viz. to show the insolvency of the judgment debtor. If the existence of judgments unsatisfied does not tend to prove insolvency, it is not easy to see how it can be proven.
It is argued that some of the admissions made by individual defendants should have been stricken out. We think the rule of law was satisfied when the jury were charged that the statements of each defendant were evidence only against the party making them. Judgment affirmed, with costs.